Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	This Office Action is in response to the application filed on 04/12/2021.
	Currently, claims 1-20 are pending.  

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been received.  

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 05/12/2021 and 09/17/2021 has been considered by the examiner.  

Claim Objections
Claims 1 and 5 and 15 and 16 (as well as claims 2-4 and 6-10 by dependence from claim 1 and 5) is objected to because of the following informalities:  “the number of the first group” on line 14 (and recurring as noted below) should be something like “a number of openings included in the first group” or similar for grammar and antecedent basis.  Note that this recurs on line 15 in claim 1, and twice in lines 5 and 6 of claim 5, and twice on lines 1 and 2 of claim 15, and then twice on lines 5 and 6 of claim 16.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 5 and 15 and 16 (as well as claims 2-4 and 6-10 by dependence from claim 1 and 5) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the number of the first group" in line 14, and then separately similar language in line 15.  There is insufficient antecedent basis for this limitation in the claim as there is no number of the first group, or number of openings included in the first group etc. having been introduced just yet.  The office has proposed language to remedy both the objection and the rejections related to these lines in the objections section above.  Note that this issue reoccurs in claim 5 in two separate instances on the last two lines and also in claim 15 on the first two lines, and also separately two instances in claim 16 on lines 5 and 6.    


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Or

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Yang et al. (“Yang” US 2013/0334552 published 12/19/2013).  
As to claim 1, Yang shows a device (see device in Fig. 1 and 2 and then note the method that follows showing details of some parts as they are created) comprising:  
a semiconductor stack comprising a first semiconductor layer, a second semiconductor layer and an active layer formed between the first semiconductor layer and the second semiconductor layer (see 21/22/23; [0050]); 
a first insulating layer (see 50 formed in Fig. 6a for the Fig. 1 embodiment; [0050]) formed on the semiconductor stack and comprising a plurality of first openings exposing the first semiconductor layer, wherein the first openings comprise a first group and a second group (see the openings in 50 that have parts 31 going down through them and here note specifically that the first group will be a group including the opening in which the part 31 between parts 42 in the top down view of Fig. 2 is formed, and then the second group will be a group including the openings for the rest of the parts 31 shown in Fig. 2 besides the one just discussed; note alternately for claim 4 below the first group can include the opening in which the part 31 between parts 42 in the top down view of Fig. 2 is formed and here designated along with all of the additional holes for parts 31 except for the three of them on the left side in Fig. 2, then the second group will be the three holes on the left side); 
a third electrode (see parts 31+32+30a as a large overall electrode; [0050] and [0065] and [0072]) formed on the first insulating layer and comprising a first extended portion (see first extended portion being the part 31 that is specifically between the two parts 42 in the top down view of Fig. 2, note this extends in all three dimensions a bit; note in the alternate for claim 4 below this is all parts 31 except for the three on the left side of Fig 2’s view) and a second extended portion (note the rest of the parts 31 that are not the one just discussed; in the alternate for claim 4 below these are the three parts 31 on the left side of Fig 2’s view; note for claims 5 and 6 below the office will designate here all of the rest of the parts of 31 that are not the part 31 directly between parts 42, and also are not the top-middle, top-right, bottom-middle, and bottom-right parts of 31 in Fig. 2’s view), wherein the first extended portion is electrically connected to the first semiconductor layer through the first group of the first openings (note that the part 31 that is between parts 42 in the top down view is in the opening in which it is itself formed which is the first group), the second extended portion is electrically connected to the first semiconductor layer through the second group of the first openings (see the rest of the parts 31 being in their respective openings, which are the second group of first openings; note this is the case for the alternate designations for claims 4-6 also), and wherein the number of the first group of the first openings is different from the number of the second group of the first openings (note there is one opening vs. twelve openings in the groups noted above; note for claim 4 below in the alternate designation of parts this will be ten openings vs. the three openings on the left hand side of Fig. 2’s view; note for the alternate designations for claims 5 and 6 below this will be six openings vs. 3 openings); 
a second insulating layer comprising a plurality of second openings formed on the second semiconductor layer (see the additionally formed part of 50 formed in Fig. 9A for the main embodiment, note this has openings for parts 42 formed therein; [0091]); and 
a plurality of fourth electrodes formed on the second insulating layer and electrically connected to the second semiconductor layer through the second openings (see the parts 42 which are a plurality of fourth electrodes and are formed on the upper extra part of 50 and connected to the layer 23 electrically; [0068]), 
wherein in a top view of the optoelectronic device, the first extended portion is located between the fourth electrodes (see the part of 31 that is between the parts 42 being located between the parts 42; note even in the alternate designation for claim 4 below there will still be the part of 31 that is between the parts 42 that will be located between the parts 42 and it is still designated as part of the first extended portion).  
 
As to claim 2, Yang shows a device wherein the first semiconductor layer comprises multiple boundaries (see the four boundaries of layer 21 which is a square like the other main parts in Fig. 2+3b), and a portion of the first openings are formed on one of the multiple boundaries (see the first openings noted above having some of the openings for parts 31 being formed along the left side in Fig. 2).  

As to claim 3, Yang shows a device wherein in the top view of the optoelectronic device, the first group of the first openings has a first total area and the second group of the first openings has a second total area, the first total area is different from the second total area (note under normal designation of parts the first group is just the single hole as compared to the twelve other holes which will have a massive area difference; note in the alternate for claim 4 the office will change the designation of the openings as noted above for claim 4 such that all the openings for parts 31 except for the three on the left are the “first group” and then the three openings on the left for parts 31 are the “second group”, again having a difference between the areas).  

As to claim 4, Yang shows a device wherein the first total area is larger than the second total area (note under the alternate designation of openings above where the first group is designated as all openings for parts 31 except the three on the left of Fig. 2’s view and then the second group is the three openings on the left in Fig. 2’s view then the total area of the first group will be larger than that of the second group).  

As to claim 5, Yang shows a device wherein the third electrode comprises a third extended portion (here note the parts 31 that are the top-middle, top-right, and bottom-middle, and bottom right in Fig. 2’s view), the first openings comprise a third group (note the openings around these parts 31 just mentioned), the third extended portion is electrically connected to the first semiconductor layer through the third group of the first openings (see the parts 31 noted above in their respective openings in which they are formed and being connected to 21 therethrough), and wherein the number of the third group of the first openings is different from the number of the first group of the first openings (note with the parts designated in this alternate designation it will be four openings vs. one opening).  

As to claim 6, Yang shows a device wherein in the top view of the optoelectronic device, the first extended portion is located between the second extended portion and the third extended portion (note that the first extended portion that is the part 31 between the parts 42 is located between the parts 42 and the respective outer parts opposite to each one of them).  

As to claim 7, Yang shows a device wherein in the top view of the optoelectronic device, the optoelectronic device has a first side (see the right hand side in Fig. 2), the first extended portion and the second extended portion extend along the first side (note that the first extended portion that is the part 31 between the parts 42 is extending a bit along the right side surface and the two parts 42 do as well), the first extended portion has a first length parallel to the first side and the second extended portion has a second length parallel to the first side (note the total length of the part 31 noted above running parallel to the right side surface and note the total combined length of the discontinuous second extended portion that is running parallel along the right side surface), and wherein the first length is different from the second length (note the first length is less than half the second length just noted).  

As to claim 8, Yang shows the device wherein in the top view of the optoelectronic device, the optoelectronic device has a first side (see the right hand side in Fig. 2), the first extended portion and the second extended portion extend along the first side (note the first and second extended portions noted above extend along the first side a bit), the first extended portion has a first maximum width vertical to the first side (the office notes initially that the applicant appears to mean “vertically” figuratively in the context of the application, such that it means “perpendicular” but here notes the max width running left-right of the part 31 that is between parts 42, and this is perpendicular to the right hand side; additionally the office can here turn the device on its right hand side such that this direction that is left-right in Fig. 2’s view will be “vertical” with respect to the right hand side surface, which will then face down) and the second extended portion has a second maximum width vertical to the first side (note corresponding max width of all the discontinuous parts 31 other than the specific one noted above and here this corresponding max width will be designated in the same fashion as the max width just discussed above), and wherein the first maximum width is different from the second maximum width (note the max width combined of all of the parts except the part 31 between parts 42 is way larger than that of just the part 31 located directly between the parts 42).  

As to claim 9, Yang shows the device wherein the first maximum width is smaller than the second maximum width (note the max width noted above of the part 31 between the parts 42 is smaller than the max width all of the remaining parts 31 designated together).   

As to claim 10, Yang shows the device wherein in a cross-sectional view of the optoelectronic device, the third electrode comprises a concave portion corresponding to one of the first openings (note the third electrode above has many concave portions as the protruding parts of each part 31, and these concave portions are still in existence even in the cross sectional view although it is then a concave portion being viewed from the side, and each of these correspond to the first openings in which the respective part 31 is located).  


As to claim 11, see claim 3’s rejection above, with the upper part 42 in Fig. 2 of Yang designated as the singular “fourth electrode”, or alternately for addressing claim 13 below designate the both parts of 42 in Fig. 2 designated along with part 40a as one large singular “fourth electrode”.   

As to claim 12, see claim 2’s rejection above.  

As to claim 13, note that in the top view, the fourth electrode that is both 42 parts+40a includes a first part (the lower 42) and a second part (the upper 42 in Fig. 2’s view) and the first extended portion is located between the two parts 42 in Fig. 2’s view.  

As to claim 14, see claim 4’s alternate designation of parts in the rejection of claim 4 above.  

As to claim 15, see claim 1’s rejection above.  

As to claim 16, see the slightly alternate designation of parts for claims 5 and 6 above. 

As to claims 17-20, see claims 7-10 above.  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRANT S WITHERS whose telephone number is (571)270-1570. The examiner can normally be reached 8-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GRANT S WITHERS/Primary Examiner, Art Unit 2891